internal_revenue_service number release date index number ------------------------------ ---------------------------------------------- ------------------------- - department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b9 - plr-144356-03 date date irrevocable_trust date taxpayer legend dollar_figurex state year spouse date dollar_figurey year year year year accounting firm ------------------ ----------------- -------------------------- -------------------------------- ---------- ------- --------------------- -------------------------- --------------- ---------------------- ------------------- ----------- ------- ------- ------- ------- ------- ------- dollar_figurez year year ----------- this is in response to your authorized representative’s letter dated date the facts and representations submitted are summarized as follows on date plr-144356-03 dear ---------------- ------ requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of your generation-skipping_transfer gst tax exemptions taxpayer created irrevocable_trust for the benefit of taxpayer’s present and future descendants sec_5 of irrevocable_trust provides in part that taxpayer’s descendants whether now living or later born shall have the unrestricted right in each calendar_year to demand and immediately receive a share of the property placed in the trust estate as a gift this power_of_withdrawal is non-cumulative and must be exercised separately for each calendar_year in which any such gift is made to the trust estate each beneficiary shall exercise the power_of_withdrawal by written notice to the trustee within the time limits set forth in sec_5 after receipt of any property placed in the trust as a gift give written notice to the beneficiaries of the nature and amount of the property received and that the beneficiaries have a withdrawal right with respect to the gift if a beneficiary wishes to exercise his or her withdrawal right the beneficiary must notify the trustee in writing within a period of thirty days from the date the beneficiary received written notice from the trustee of the gift to the trust estate section provides in part that the trustee is to pay to or apply for the benefit of any one or more of taxpayer’s children and their issue so much of the net_income and principal of the trust estate as the trustee in the exercise of discretion determines to be necessary or appropriate for their health education comfortable support and maintenance taking into consideration the beneficiaries’ other assets and reasonable ability to provide for their own support and welfare sec_5 provides in part that the trustee shall within a reasonable period section provides that irrevocable_trust shall terminate at the end of the plr-144356-03 longest period of time in which a nonvested property interest in real or personal_property must vest under the state uniform rule_against_perpetuities upon termination the undistributed_income of the trust estate shall be distributed outright in equal shares to taxpayer’s then living issue per stirpes subject_to the provisions set forth in section section provides that in the event a portion of the trust estate is set apart for a surviving issue of taxpayer pursuant to section and the issue is under the age of thirty-five years at the time the trust portion is required to be distributed to the issue the trustee in the exercise of discretion may retain the share for the issue as a separate trust until the issue attains the age of thirty-five years in that event and during that time the trustee shall pay to or apply to for the benefit of the issue so much of the income and or principal of the issue’s separate trust as the trustee in the exercise of the trustee’s discretion shall deem necessary or appropriate to provide for the health education comfortable support and maintenance of the issue any income from a separate trust not distributed shall be added to the principal of that trust at the end of each fiscal_year at the time the issue attains the age of twenty-five years the trustee shall distribute outright to the issue one-third of the remaining balance of the principal and undistributed_income of the issue’s separate trust at the time the issue attains the age of thirty years the trustee shall distribute outright to the issue one-half of the remaining balance of principal and undistributed_income of the issue’s separate trust at the time the issue attains the age of thirty-five years the trustee shall distribute outright to the issue all of the remaining balance of principal and undistributed_income of the issue’s separate trust if the issue dies prior to receiving a complete distribution of his or her separate trust then the issue’s separate trust shall terminate and the remaining principal and any undistributed_income shall be distributed to the issue’s estate trustee be partially exempt from generation-skipping tax the trustee in the trustee’s discretion may divide the trust into separate trusts of equal or unequal value to permit allocation of any available gst_exemption solely to one trust which would be entirely exempt from generation-skipping tax if a_trust is entirely exempt or non-exempt from generation-skipping tax the trustee in the trustee’s discretion may hold that property as a separate trust in lieu of making the addition reported value of dollar_figurex as of the date of the transfer taxpayer and spouse retained accounting firm to prepare their form sec_709 united_states gift and generation- skipping transfer_tax returns for year both returns reflected taxpayer’s and spouse’s intention to treat the transfer made to irrevocable_trust on date as being in year taxpayer and spouse transferred to irrevocable_trust property with a section provides in part that if the trust would in the determination of the on date taxpayer and spouse transferred an additional dollar_figurey of assets to in year taxpayer and spouse discovered that no gst_exemption had been plr-144356-03 made one-half by each pursuant to sec_2513 although the gift_tax returns reported the date transfer to irrevocable_trust the returns failed to allocate any of taxpayer’s or spouse’s gst_exemption to that transfer irrevocable_trust taxpayer and spouse again retained accounting firm to prepare their form sec_709 for year both returns reflected taxpayer’s and spouse’s intention to treat the transfer made to irrevocable_trust on date as being made one-half by each pursuant to sec_2513 although the gift_tax returns reported the date transfer to irrevocable_trust the returns failed to allocate any of taxpayer’s or spouse’s gst_exemption to that transfer allocated to irrevocable_trust accordingly taxpayer and spouse allocated their available gst exemptions to irrevocable_trust on their gift_tax returns using the fair_market_value of the trust assets on the date of allocation at that time the fair_market_value of the trust assets was in excess of the amount of taxpayer’s and spouse’s combined available gst exemptions consequently pursuant to section of irrevocable_trust the trust was severed into two parts taxpayer and spouse then allocated their combined dollar_figure exemption fully to one part the exempt trust the remaining assets were held in a second part the non-exempt trust assets valued at dollar_figurez to the non-exempt trust taxpayer and spouse each filed gift_tax returns for year year year and year reporting the transfers of assets to irrevocable_trust however the returns did not allocate any of taxpayer’s or spouse’s gst_exemption to the transfers because no portion of taxpayer’s or spouse’s gst exemptions remained after their year gst allocations to irrevocable_trust under sec_2642 and sec_301_9100-3 to make allocations of their respective gst exemptions with respect to the date and date transfers to irrevocable_trust effective as of the date of the original transfers the late allocations made by taxpayer and spouse on their year gift_tax returns be deemed invalid and an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of their respective gst exemptions with respect to the year year year and year transfers to the non-exempt trust effective as of the dates of the original transfers skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer a generation- in year year year and year taxpayer and spouse each contributed taxpayer and spouse now request that an extension of time be granted sec_2631 provides that for purposes of determining the inclusion_ratio sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2632 provides that any allocation by an individual of his or her gst sec_2602 provides that the amount of the tax is the taxable_amount multiplied plr-144356-03 by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return an allocation of gst_exemption to a_trust is void to the extent the amount allocation exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief the plr-144356-03 for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election transfers made by taxpayer and spouse to irrevocable_trust on date and date we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for taxpayer and spouse to make allocations of their respective gst exemptions to the transfers to irrevocable_trust in year and year the allocations will be effective as of the dates of the transfers to irrevocable_trust and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer based on the facts submitted and the representations made with respect to the sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer the severance of irrevocable_trust into the exempt trust and the non-exempt with respect to the transfers made by taxpayer and spouse in year year plr-144356-03 trust in year that was made pursuant to section of the trust instrument complies with state law assuming that taxpayer and spouse allocate a portion of their gst exemptions to their date and date transfers to irrevocable_trust pursuant to the relief granted herein those allocations will be deemed timely and will result in irrevocable_trust having a zero inclusion_ratio immediately prior to the severance similarly because the exempt trust and non-exempt trust will each have a zero inclusion_ratio immediately after the severance under b i the late allocations of taxpayer’s and spouse’s gst exemptions made on their respective year gift_tax returns are invalid year and year to the non-exempt trust we conclude that the requirements of sec_301_9100-3 have been satisfied we therefore grant an extension of time of days from the date of this letter for taxpayer and spouse to make allocations of their respective gst exemptions to their year year year and year transfers to non-exempt trust the allocations will be effective as of the dates of the transfers and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer all allocations of taxpayer’s and spouse’s gst exemptions should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to irrevocable_trust letter is being sent to your authorized representative provides that it may not be used or cited as precedent except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayers requesting it sec_6110 the rulings contained in this letter are based upon information and plr-144356-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries copies of letter enclosures
